 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                              Document     Page 1 of 43




 SIGNED THIS: March 29, 2019




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________




                     UNITED STATES BANKRUPTCY COURT

                        CENTRAL DISTRICT OF ILLINOIS

In Re                                 )
                                      )     Case No. 13-90942
EARL GAUDIO & SON, INC.,              )
                                      )     Chapter 11
                   Debtor.            )


                                OPINION

        Before the Court is the Fourth and Final Application of Ice Miller LLP,

Counsel to the Debtor, for Allowance and Payment of Compensation and

Reimbursement of Expenses for the Period December 16, 2017 to September 5,

2018, and Final Application for Allowance and Payment for All Prior Fee Periods

(#880) and the Fourth and Final Application of First Midwest Bank, Custodian for

the Debtor, for Allowance and Payment of Compensation and Reimbursement of

Expenses for the Period January 1, 2018 to September 5, 2018, and Final

Application for Allowance and Payment for All Prior Periods (#881). For the
 Case 13-90942     Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                              Document     Page 2 of 43


reasons set forth in detail herein, both applications will be allowed, in part, and

denied, in part.



                     I. Factual and Procedural Background

      On July 19, 2013, Earl Gaudio & Son, Inc., (“Debtor”) filed its voluntary

Chapter 11 petition. The Debtor primarily operated as a beer distributor for

Anheuser-Busch InBev (“Anheuser-Busch”), serving East Central Illinois, as well

as parts of Indiana and Ohio. The distributorship operations were conducted from

a warehouse located at 1803 Georgetown, in Tilton, Illinois (“Tilton warehouse”),

which the Debtor had purchased several years before filing bankruptcy. In

addition, the Debtor owned and operated two UPS franchise stores, one in

Champaign, Illinois, and the other in Danville, Illinois.

      Management of the Debtor was kept largely within the family. When the

long-time president, Earl Gaudio, retired in 2010, his son Dennis Gaudio and

grandson Eric Gaudio took over the business. By 2013, however, there was a

falling out, and Helen Gaudio, Earl Gaudio’s wife and the company’s largest

shareholder, sought to remove Dennis and Eric from their positions for violating

their fiduciary duties to the business. As a result, First Midwest Bank (“FMB”) was

appointed custodian of the Debtor on June 27, 2013.1 The following day, attorneys

from Ice Miller LLP (“Ice Miller”), with offices in Illinois, Indiana, and Ohio, among

other places, appeared in the state court proceedings on FMB’s behalf. Less than

three weeks later, the Debtor’s bankruptcy petition was filed.



      1
        The proceeding that resulted in FMB’s appointment as custodian was filed in the
Vermilion County Circuit Court and assigned case number 2013-MR-120.

                                         -2-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                             Document     Page 3 of 43


      On July 24, 2013, the Debtor, through its custodian, FMB, sought to hire

the attorneys of Ice Miller. In its employment application and related Bankruptcy

Rule 2014 disclosures, Ice Miller gave a brief history of the Debtor’s roots and

explained that it had represented FMB after its appointment as custodian for the

Debtor in Vermilion County Circuit Court and that its knowledge of the business

made it well-qualified to represent the Debtor. And while Ice Miller did

acknowledge that it held an unsecured claim against the Debtor and represented

certain creditors of the Debtor, it unequivocally denied owning or representing any

interests materially adverse to the estate of the Debtor, its creditors, or other

interested parties and affirmatively stated that it had no present connection with

the Debtor’s estate, its creditors, or any other party-in-interest in this case. Ice

Miller acknowledged its responsibility to supplement its disclosures in the event

connections were discovered. The firm also disclosed $15,000 paid to it as a

retainer for its services in the bankruptcy.

      While Ice Miller’s employment was pending, an application was filed to

employ FMB as custodian for the Debtor and to confirm the scope of authority

granted in the Vermilion County removal action. Disclosing only that it held an

unsecured claim against the Debtor related to its prepetition services as

custodian, FMB asserted that it “has no connection with the Debtor, the Debtor’s

estate, their creditors, or any other party-in-interest or their attorneys or

accountants concerning this engagement[.]” No mention of any prepetition

payments was made, and the application included a request that FMB be excused

from any requirement to provide detailed descriptions of the services it provided

as a prerequisite to approval of any fees.


                                        -3-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                              Document     Page 4 of 43


      The employment of Ice Miller and FMB was approved on August 29, 2013.

The orders approving the retention of the attorneys and the custodian provided

that the fees of both entities remained subject to court approval, and the order

approving FMB’s employment specifically denied its request to be excused from

reporting requirements. The order employing Ice Miller specifically instructed that

the $15,000 retainer could only be applied to satisfy the firm’s fees and expenses

approved by the Court and only to the extent there were insufficient assets in the

estate to pay the allowed fees.

      In October 2013, an order was entered approving certain compensation

procedures whereby professionals retained by the Debtor or the Official Committee

of Unsecured Creditors (“Creditors Committee”) could send monthly invoices to

the Debtor’s attorneys, the custodian, the Creditors Committee, and the United

States Trustee (“UST”). And, in the absence of a timely objection, a predetermined

percentage of the undisputed amounts of fees claimed would be paid by the

Debtor subject to later court approval.

       The Debtor’s primary asset, the distributorship with Anheuser-Busch,

along with related equipment and inventory—but not the Tilton warehouse—was

sold shortly after the case was filed. The sale closed on September 20, 2013, at a

final purchase price of $9,569,700.73.

      In June 2014, Ice Miller filed first interim fee applications on behalf of itself

and FMB, drawing objections from both the UST and the Creditors Committee. At

a hearing on the applications, issues were raised about the accuracy of the

applications, and both applications were supplemented in mid-July. After the Ice

Miller application was supplemented two additional times due to mistakes and


                                         -4-
 Case 13-90942      Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09        Desc Main
                                Document     Page 5 of 43


inconsistencies, the applications were ultimately allowed, in part, in the amounts

of $320,108.90 for Ice Miller and $443,165.25 for FMB. At the applicants’ request,

90% of their fees and 100% of their costs were authorized to be paid. The

difference, while allowed, was not paid. In allowing the applications, the Court

noted Ice Miller and FMB’s success in promptly selling the beer distributorship,

thereby maximizing the potential recovery for unsecured creditors. Both entities

were admonished, however, that the first interim applications contained serious

errors and that future fee applications must be more detailed and proofread for

inaccuracies before filing. Both Ice Miller and FMB were warned that, in the

future, discrepancies would simply be resolved against them and that the Court

would not issue repeated requests for supplements and corrections as it had done

with the first interim requests.2

       Beginning in late 2014 and continuing through 2015, Ice Miller filed a

number of adversary proceedings to recover money or property on behalf of the

estate and to resolve other issues. Although Attorney Ben Caughey filed the first

of the adversary proceedings, Attorney Victoria Powers of Ice Miller’s Columbus,

Ohio office began filing the adversary proceedings in 2015. Attorney Powers also

became the principal filer of all other documents on behalf of the Debtor in early

2015. On September 25, 2015, Attorney Powers filed a document she labeled as

a supplement to the original application to employ Ice Miller in which she

disclosed that Attorney Caughey was no longer with Ice Miller and that she and

several other attorneys, all apparently in the Columbus, Ohio office, would be



       2
         The first interim applications were the first contested matters heard by this Court
after being assigned the case upon the retirement of Judge Gerald Fines on May 31, 2014.

                                           -5-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                              Document     Page 6 of 43


representing the Debtor. No other disclosures were made at that time.

      On December 12, 2014, the Debtor commenced an adversary proceeding

against Paul Offutt, the individual who had sold the Tilton warehouse to the

Debtor and remained the owner of adjacent property. Mr. Offutt had restricted

access to a route of ingress and egress to the Tilton warehouse, and the action

was filed to resolve the resulting disputes with Mr. Offutt and the Village of Tilton.

Adversary proceedings were also filed against the Small Business Administration

(“SBA”) and others to determine the extent of their secured liens and to recover

portions of the distributions made to them pursuant to an order entered after the

sale of the distributorship. Dennis Gaudio, Eric Gaudio, and several related

entities were also sued to avoid transfers made to them, to recover property, to

disallow their claims, and for other relief. Finally, several creditors were sued to

recover alleged fraudulent transfers. All of these adversary proceedings have been

resolved—some with significant benefit to the estate and others at significant

expense and with little, if any, benefit to the estate.

      In 2016, the Debtor increased its efforts to market and sell the Tilton

warehouse. And, after nearly two years, two real estate brokers, one complicated

set of bidding procedures, and a host of other issues, the Tilton warehouse was

sold to Paul Offutt, the original owner and only participating bidder, at a reduced

price. The Report of Sale of the Tilton warehouse was filed on November 22, 2017.

      On the same day, Ice Miller filed Second Interim Applications for

Compensation (“Second Interim Applications”) on behalf of itself and FMB. The

Second Interim Application of Ice Miller sought compensation of $1,278,476 and

expense reimbursement of $21,568.49 for the period of April 1, 2014, through


                                         -6-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                             Document     Page 7 of 43


November 30, 2016. FMB’s Second Interim Application sought compensation of

$694,773 and expense reimbursement of $1704.32 for the period beginning April

1, 2014, and ending June 15, 2017. Both applications drew objections from the

SBA, the Illinois Department of Revenue, the Creditors Committee, and Helen and

Earl Gaudio. At the request of the parties, hearing on the Second Interim

Applications was continued several times.

      On February 6, 2018, Ice Miller filed Third Interim Applications for

Compensation (“Third Interim Applications”) on behalf of itself and FMB. The

Third Interim Application of Ice Miller sought compensation of $518,371.50 and

expense reimbursement of $2632.96 for the period from December 1, 2016, to

December 15, 2017. The Third Interim Application of FMB sought approval of

$20,940 in fees incurred between June 16, 2017, and December 31, 2017. Both

applications also drew multiple objections. Generally, the objections asserted that

the estate was insolvent and that both Ice Miller and FMB had run up huge

amounts of fees without generating much positive return for the estate.

      Hearing was finally held on the Second and Third Interim Applications of Ice

Miller and FMB on April 11, 2018. At that hearing, Attorney Powers appeared for

Ice Miller and FMB. She admitted that the estate was insolvent. She stated that,

after collection of a $600,000 settlement from the SBA, the custodian would have

a little more than $2.1 million on hand, and she estimated that the remaining

secured claims, administrative expense claims other than those of Ice Miller and

FMB, and priority claims totaled $775,000. She also stated that, in a recently filed

liquidating Chapter 11 plan, the Debtor had proposed a carve-out for unsecured

creditors of $150,000. Attorney Powers confirmed that, in the proposed plan, Ice


                                        -7-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                              Document     Page 8 of 43


Miller and FMB were agreeing to subordinate their administrative expense claims

for compensation to the other administrative, secured, and priority creditors and

to the carve-out for unsecured creditors. She calculated that approximately $1.2

million would be left to pay the $2.5 million in fees and expenses sought by Ice

Miller and FMB. After hearing from the objectors and Attorney Powers, the matters

were taken under advisement. Shortly thereafter, a First Amended Chapter 11

Plan was filed by the Debtor, increasing the proposed carve-out for unsecured

creditors to $300,000 and correspondingly reducing the amount available to pay

Ice Miller and FMB.

      On June 8, 2018, while the Debtor’s First Amended Chapter 11 Plan and

Ice Miller and FMB’s Second and Third Interim Applications were pending, the

Debtor filed its Objection to Claim 47-1 of Helen Gaudio, Guardian of the Estate

of Earl Gaudio (“Objection to Claim 47-1”). The claim, filed by Helen shortly after

the bankruptcy was commenced, was based on an entry in the company balance

sheet described as “Note Payable - Earl Gaudio” in the amount of $708,175.56.3

The Objection to Claim 47-1 was based on the lack of documentation or other

supporting evidence and asked that the claim be denied or, in the alternative,

recharacterized as an equity contribution. The Objection to Claim 47-1 was set for

hearing on July 11, 2018.



      3
         Earl Gaudio was adjudicated a disabled person on April 15, 2013, and Helen was
appointed limited guardian. Earl Gaudio died on May 13, 2016. The Petition for Probate
of Will and For Letters Testamentary was filed by Helen Gaudio in the Vermilion County
Circuit Court on May 17, 2016, and was assigned case number 2016-P-93 (“Probate
Action”). Helen Gaudio was appointed to serve as administrator of the decedent’s estate
in the Probate Action until her removal on December 22, 2017. At that time, Attorney
James Brougher was appointed administrator in her stead. This is discussed in greater
detail below.

                                         -8-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                              Document     Page 9 of 43


      Prior to the hearing on the claim objection, the Debtor filed a Second

Amended Chapter 11 Plan. And, on July 10, 2018, the day before the scheduled

hearing, the Court entered its Opinion and Order on the Second and Third Interim

Applications of Ice Miller and FMB.4 Ice Miller was awarded $670,227.34 in fees

and $21,541.94 in expenses, and FMB was awarded $289,832.71 in fees and

$1704.32 in expenses. The awards were substantially less than their collective

request of $2,535,806.76 in fees and costs. In broad terms, the reductions were

made based on excessive redactions in their billing invoices, numerous mistakes

and miscalculations, and their general mishandling of matters and improper

billing practices. The order allowing fees further provided that Ice Miller and FMB

were to apply the amounts reportedly received as prepayments, totaling

$130,747.36 and $288,549.89, respectively, as a credit against the fees and costs

allowed. The order prohibited the Debtor from making any further payment for the

fees and costs awarded therein until otherwise ordered by the Court.5

      At the hearing on the claim objection and plan confirmation held July 11,

2018, Jeff Richardson, the attorney representing Earl Gaudio’s estate, tentatively

proposed a global resolution that would allow Claim 47-1, in part, and clear up

existing barriers to plan confirmation. But he was candid about having to discuss

the matter with his client before proceeding. The matter was continued to allow

the parties to confer and come to a resolution. At a status conference held on July


      4
        The Court’s full findings and conclusions as to FMB and Ice Miller’s Second and
Third Interim Applications are set forth in detail in In re Gaudio & Son, Inc., 2018 WL
3388917, at *1 (Bankr. C.D. Ill. July 10, 2018).
      5
        As Ice Miller explains in its Fourth and Final Fee Application, the outstanding
balance has since been paid per the agreed confirmation order entered September 5,
2018. This is discussed in further detail below.

                                         -9-
 Case 13-90942   Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                            Document      Page 10 of 43


19, 2018, Mr. Richardson informed the Court that, following the July 11th

hearing, he learned that the administrator of Earl Gaudio’s estate, who had been

appointed in the Probate Action to replace Helen Gaudio, had resigned, essentially

leaving him without a client. He reported that Helen Gaudio had filed a Motion to

Approve Bankruptcy Settlement in the Probate Action, explaining the

circumstances and asking for authority to act on the probate estate’s behalf in

effectuating the settlement in the bankruptcy case. But the state court denied

Helen Gaudio’s motion, and, without a client authorized to give direction, Mr.

Richardson was not in a position to move forward.

      In the wake of this new information, on July 25, 2018, Ice Miller and FMB

filed supplemental disclosures pursuant to Rule 2014 related to their employment

in the Debtor’s bankruptcy. Those disclosures revealed, for the first time, that

FMB was named as the trustee of two revocable trust agreements (collectively

“Trust Agreements”) between itself and Earl and Helen Gaudio prior to the filing

of the Debtor’s Chapter 11 petition. The first revocable trust agreement was

executed on November 22, 2011, between Earl Gaudio and FMB. The second

revocable trust agreement, concerning the same account and assets, was executed

on July 31, 2012, between Earl and Helen Gaudio and FMB. According to FMB

and Ice Miller, the former engaged the latter with respect to the Trust Agreements

in 2016, thereby beginning their involvement in various state court proceedings.

      As FMB and Ice Miller frame it, Paul Offutt filed a complaint in November

2013 in state court against Earl Gaudio, based on Earl’s alleged guarantee of




                                      -10-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                             Document      Page 11 of 43


payment on a prepetition loan made by Mr. Offutt to the Debtor.6 But FMB and

Ice Miller say that they did not begin actively participating in state-court litigation

between Helen Gaudio, both individually and as a representative of Earl Gaudio’s

estate, and Paul Offutt until March 14, 2016, when they filed a complaint for

declaratory judgment against Helen Gaudio regarding the trust account funds

held by FMB.7 They only became involved in Mr. Offutt’s lawsuit against Earl

Gaudio in October 2016, after Helen was appointed to represent the interests of

Earl’s estate in the Probate Action and after she filed a third-party complaint

against FMB therein. Mr. Offutt was then allowed to amend his complaint to

include claims against FMB, and, eventually, all of the pending state-court cases

involving Helen Gaudio, Earl Gaudio’s estate, Paul Offutt, and FMB were

consolidated into the Probate Action dealing with Earl Gaudio’s estate following

his death on May 13, 2016.

      FMB and Ice Miller’s July 2018 supplemental disclosures also reveal that,

on December 19, 2016, FMB filed a claim against Earl Gaudio’s estate in the

Probate Action, seeking indemnification and reimbursement of damages, costs,

and fees incurred or assessed in relation to the Trust Agreements and litigation.

On December 22, 2017, Helen Gaudio was removed as the representative of Earl’s

estate in the Probate Action and Attorney James Brougher was appointed to

replace her—a result FMB and Ice Miller seem to attribute to Paul Offutt’s singular

efforts. According to them, Attorney Brougher was allowed to withdraw from his


      6
         The Offutt lawsuit was filed on November 15, 2013, in the Vermilion County
Circuit Court and assigned case number 2013-L-70.
      7
       That case was filed in the Vermilion County Circuit Court and assigned case
number 2016-MR-94.

                                        -11-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                            Document      Page 12 of 43


appointment at a hearing held in the Probate Action on June 4, 2018, and, on

June 15, 2018, an order was entered staying all proceedings until further order

of the Vermilion County Circuit Court. Again, all of this was disclosed by FMB and

Ice Miller for the first time in their July 2018 supplemental filings.

      After extensive negotiations, the Debtor’s Chapter 11 plan was confirmed

by agreement on September 5, 2018. As part of that agreement, FMB and Ice

Miller agreed to hand prosecution of the Objection to Claim 47-1 over to the

Creditors Committee, and a limit was placed on FMB and Ice Miller’s professional

fees. The confirmation order also included a provision that authorized payment

to Ice Miller and FMB for the balance of their unpaid fee awards for the second

and third interim periods. On October 15, 2018, Ice Miller and FMB withdrew

their claims against the Debtor’s bankruptcy estate for prepetition fees incurred

as state-court custodian. A few days later, FMB and Ice Miller filed their Fourth

and Final Fee Applications now before the Court.

      The Fourth and Final Application of Ice Miller LLP, Counsel to the Debtor,

for Allowance and Payment of Compensation and Reimbursement of Expenses for

the Period December 16, 2017 to September 5, 2018, and Final Application for

Allowance and Payment for All Prior Fee Periods (“Fourth and Final Fee

Application”) was filed on October 19, 2018. It seeks final approval of all fees

approved during the first, second, and third interim periods and payment of any

amounts previously allowed but not paid. Specifically, Ice Miller asks that it be

paid an additional $31,683.10, representing the allowed but unpaid portion of its

first interim fees pursuant to the hold-back agreement. As for the second and

third interim fees that were allowed but not authorized to be paid, Ice Miller


                                       -12-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 13 of 43


explained that, per the confirmation order, it was paid the $561,021.92

representing the outstanding balance of the fees allowed for the second and third

interim periods following confirmation. However, Ice Miller also disclosed that, in

preparing the Fourth and Final Fee Application, it realized that it had received an

additional interim payment of $120,629.61 in December 2015, which had not

been previously disclosed or authorized and resulted in overpayment when Ice

Miller paid itself under the terms of the order confirming the Chapter 11 plan. Ice

Miller proposes crediting that overpayment against the remaining balance owed

under the first interim fee order and the fees and costs awarded for the fourth

interim period. With regard to the latter, Ice Miller requests an additional

$246,516.50 in fees and $8769.61 in expenses, noting that, pursuant to the

confirmation order, the fourth interim fees and expenses are subject to a

$211,000 cap.

      The Fourth and Final Application of First Midwest Bank, Custodian for the

Debtor, for Allowance and Payment of Compensation and Reimbursement of

Expenses for the Period January 1, 2018 to September 5, 2018, and Final

Application for Allowance and Payment for All Prior Periods (“Fourth and Final Fee

Application”) was filed on October 20, 2018. It too seeks final approval of all fees

approved during the first, second, and third interim periods and payment of any

amounts previously allowed but not paid. And, like Ice Miller, FMB specifically

requests payment of the amounts held back per its first interim fee request and

the order allowing but not authorizing payment of that amount. In doing so,

however, FMB notes that the first interim fee award was based on inaccurate

figures. According to FMB, in preparing the Fourth and Final Fee Application, it


                                       -13-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                            Document      Page 14 of 43


realized that it had overcharged the Debtor during the first interim period, and

that it actually incurred $437,541 in fees and $233.28 in costs as opposed to the

$442, 677.75 in fees and $487.50 in costs that were awarded. As a result, FMB

requests payment of only $38,876.80, which it views as the amount it is still owed

for the first interim period after making downward adjustments for the inflated

charges and applying a credit of $254.22 for expenses paid but not actually

incurred. As for the second and third interim periods, FMB asserts that it is still

owed the allowed but unpaid balance of $2987.14, which, contrary to Ice Miller’s

own assertions, was not paid upon plan confirmation. FMB also seeks allowance

and payment of an additional $23,558.15 in fees and costs incurred during the

fourth interim period, noting that, pursuant to the confirmation order, the fourth

interim request is subject to a $20,000 cap.

      Objections were filed by the UST, the Creditors Committee, and the SBA. In

their Joint Consolidated Objection to the Fourth and Final Fee Applications of Ice

Miller LLP, Counsel for Debtor, and First Midwest Bank, Custodian for Debtor

(“Joint Objection”), the Creditors Committee and SBA express general concerns

about misstatements and errors in FMB and Ice Miller’s fee applications and

related filings throughout the case. As to the compensation sought for the fees

specifically incurred during the fourth interim period, the Creditors Committee

and SBA argue that FMB’s unauthorized payment to Ice Miller in excess of

$120,000, which has never been refunded and, until now, had not been disclosed,

adversely impacted the parties’ ability to negotiate resolution of the Debtor’s

Chapter 11 case, resulting in significant cost to the estate. The objecting parties

also challenge the propriety of nearly $4000 in fees for the preparation of a


                                      -14-
 Case 13-90942      Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                              Document      Page 15 of 43


certificate of service for the plan five years into the case and another $35,000 in

fees unnecessarily incurred drafting and negotiating the agreed confirmation

order.

         In terms of overall fee awards for FMB and Ice Miller, the SBA and Creditors

Committee contend that reduction is warranted based on FMB and Ice Miller’s

deficient Rule 2014 disclosures and the negative impact that those disclosures,

or lack thereof, likely had on the case. According to the Joint Objection, the UST,

SBA, and Creditors Committee only recently learned that FMB had asserted a

claim against Earl Gaudio’s probate estate and that FMB, through Ice Miller, was

and is involved in several unresolved disputes between itself, Paul Offutt, Helen

Gaudio, and Earl Gaudio and his estate. Having conducted their own

investigation, the SBA and Creditors Committee share a different perspective

about the nature of those underlying disputes and FMB and Ice Miller’s

involvement in the state-court litigation surrounding those disputes.

         As the SBA and Creditors Committee describe it, on July 31, 2012, the

same day Earl and Helen Gaudio executed the trust agreement with FMB that was

presumably intended to replace the earlier trust agreement between Earl Gaudio

and FMB that concerned the same accounts and assets, Earl Gaudio also

executed a guaranty of a $400,000 debt owed by the Debtor to Paul Offutt and

assigned his interest in the trust assets to Mr. Offutt as security for the debt.

According to the deposition testimony of FMB employee Amy Bartenschlag,

attached as an exhibit to the Joint Objection, evidence of the transaction was

delivered to Ms. Bartenschlag, which she refused to record until Mr. Offutt or his

attorney returned with a signed and notarized statement from Earl Gaudio


                                         -15-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 16 of 43


acknowledging the transaction. When Mr. Offutt’s attorney provided the requested

documentation, FMB put a $500,000 hold on the trust account. Several months

later, Mr. Offutt delivered to Ms. Bartenschlag notification that he was calling the

note due and asked FMB to remit the funds owed. FMB did not and has not

honored Mr. Offutt’s demand for payment, apparently on the advice of Earl

Gaudio’s personal attorney. As the SBA and Creditors Committee see it, these

events served as the predicate for the various state-court lawsuits that remain

pending and, ultimately, FMB’s claim against Earl Gaudio’s estate.

      With regard to FMB’s complaint for declaratory judgment against Helen

Gaudio discussed above, the SBA and Creditors Committee characterize it as a

challenge to Helen’s role as guardian of Earl Gaudio’s estate. They point out that,

on April 21, 2016, FMB, through Ice Miller, filed a Motion to Appoint a Special

Guardian or Guardian Ad Litem for Earl Gaudio in connection with its complaint

for declaratory judgment. As a result, a guardian ad litem was appointed. But Earl

Gaudio died the following day, and, on May 17, 2016, the Probate Action was

commenced in Vermilion County. Aside from the Probate Action, which was

disclosed in the July 2018 filing, none of this was disclosed in FMB and Ice

Miller’s original or supplemental Rule 2014 disclosures.

      The Joint Objection also revealed that, on July 13, 2017, FMB filed a Motion

to Appoint Special Administrator for Earl Gaudio’s estate in the Probate Action,

alleging that there was “an actual conflict of interest” between Helen in her

individual capacity and in her role as administrator of Earl’s estate. The Joint

Objection suggests that it was in response to FMB’s motion that Paul Offutt filed

his own motion asking that Helen be removed as administrator of Earl’s estate. In


                                       -16-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                             Document      Page 17 of 43


addition, the SBA and Creditors Committee wonder whether the subsequent

appointment and removal of Attorney Brougher as administrator and the staying

of proceedings in the Probate Action might explain the timing of the Objection to

Claim 47-1, five years after the Chapter 11 case and proof of claim were filed.

       In their joint response, filed December 6, 2018, Ice Miller and FMB argue

that the Joint Objection is factually incorrect, that they fully and faithfully

complied with all disclosure requirements, and that their involvement in the state-

court litigation was and is “largely that of an innocent bystander asking to be

extracted from the disputes raging between Helen Gaudio and Paul Offutt.” They

contend that FMB’s appearance in the litigation was not as custodian of the

Debtor “but as trustee to a particular investment account in which Helen Gaudio,

the probate estate[,] and Mr. Offutt have each claimed an interest.” And they note

that most of the state-court litigation had not been filed when they were retained

to represent the Debtor and employed in this case.

      FMB and Ice Miller contend that there has never been an actual conflict of

interest between them and the bankruptcy estate and that they have taken steps

to avoid even the appearance of a potential conflict, including handing prosecution

of the Objection to Claim 47-1 over to the Creditors Committee. FMB and Ice

Miller try to justify their handling of the bankruptcy case in light of the new

information raised in the Joint Objection and explain why they believe that “the

circumstances of this case would never have coalesced in a way that would create

an actual conflict of interest.”

      In any event, FMB and Ice Miller say they “do not believe that their

involvement in the probate matters ever rose to the level of a ‘connection’ under


                                       -17-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                             Document      Page 18 of 43


Rule 2014” and that the “[a]ctivity in the probate case had no impact on this

case.” FMB and Ice Miller point to the Objection to Claim 47-1 as an example.

Apparently acknowledging the potential for a connection that “did not begin to

crystalize until” settlement fell apart over there not being an administrator for Earl

Gaudio’s estate, Ice Miller and FMB essentially conclude that the issue is moot

because the claim was ultimately denied. They appear to deny having any role in

there being no administrator in the Probate Action and the ultimate denial of the

Earl Gaudio claim in the bankruptcy. Yet, FMB and Ice Miller acknowledge that

they opposed the Motion to Approve Bankruptcy Settlement filed by Helen Gaudio

in the Probate Action following the hearing in bankruptcy court on the Objection

to Claim 47-1.

      Notwithstanding their position that they have done no wrong, FMB and Ice

Miller claim that they immediately took steps to gather and disclose the relevant

facts to this Court and to avoid any appearance of conflict by “readily” agreeing to

hand prosecution of the claim objection off to the Creditors Committee. They urge

the Court to accept that whatever perceived delay occurred in disclosing matters

to the Court was completely unintentional and “the result of two independent

matters being handled by independent personnel[.]” FMB and Ice Miller further

argue that the Court has broad discretion to award compensation notwithstanding

any finding that their disclosures were inadequate.

      Having considered the arguments and positions of the parties, the matter

is now ready for decision.




                                        -18-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                             Document      Page 19 of 43


                                 II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.

§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). Matters involving the administration of the estate, the allowance of claims

against the estate, and the adjustment of the debtor-creditor relationship are core

proceedings. 28 U.S.C. §157(b)(2)(A), (B), (O). This matter arises from the Debtor’s

bankruptcy itself and from the provisions of the Bankruptcy Code and may

therefore be constitutionally decided by a bankruptcy judge. See Stern v. Marshall,

564 U.S. 462, 499 (2011).



                                III. Legal Analysis

      Section 327 of the Bankruptcy Code provides for the employment, with the

court’s approval, of disinterested professional persons “that do not hold or

represent an interest adverse to the [bankruptcy] estate” by the trustee to

represent or assist the trustee in carrying out the trustee’s duties. 11 U.S.C.

§327(a). Generally, a Chapter 11 debtor in possession has many of the same

rights, powers, and duties of a trustee. 11 U.S.C. §1107(a). This includes the right

to employ attorneys and other professionals. See In re Copenhaver, Inc., 506 B.R.

757, 761 (Bankr. C.D. Ill. 2014).

      “Rule 2014(a) facilitates enforcement of section 327(a) by requiring that

professionals seeking to represent the [debtor] in a bankruptcy proceeding submit

a verification that fully and broadly discloses ‘the person’s connections with the

debtor, creditors, [or] any other party in interest,’ among others.” In re Knight-


                                       -19-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                             Document      Page 20 of 43


Celotex, LLC, 695 F.3d 714, 722 (7th Cir. 2012) (second alteration in original)

(citing Fed. R. Bankr. P. 2014(a); In re Gluth Bros. Construction, Inc., 459 B.R. 351,

364 (Bankr. N.D. Ill. 2011) (describing “connections” that must be disclosed under

Rule 2014(a) as “considerably broader” than those disclosures required for

§327(a))).

      “Bankruptcy courts have the authority and the responsibility, independent

of any objection, to approve employment only of those professionals who meet the

minimum requirements set forth in the Code and Rules.” In re THR & Associates,

Inc., 2018 WL 279741, at *3 (Bankr. C.D. Ill. Jan. 3, 2018) (citations omitted). But

it is the applicant, rather than the court or any other party, that is in the best

position to discover and produce any and all facts that might be material, no

matter how irrelevant or trivial they seem. The purpose of Rule 2014 is to ensure

that the bankruptcy court has all information that may be relevant to determining

whether the applicant is qualified so that the court can make the determination

itself. In re Granite Sheet Metal Works, Inc., 159 B.R. 840, 845 (Bankr. S.D. Ill.

1993). The rule “removes the decision of what information to disclose from the

discretion of the attorney whose judgment may be clouded by the benefits of the

potential employment.” Id. (internal quotation marks omitted).

      Thus, the burden of disclosure rests solely with the applicant. The

disclosure requirements “apply to all professionals and are not discretionary.” U.S.

v. Gellene, 182 F.3d 578, 588 (7th Cir. 1999). “Absent the spontaneous, timely

and complete disclosure required by section 327(a) and Fed. R. Bankr. P. 2014(a),

court-appointed counsel proceed at their own risk.” Rome v. Braunstein, 19 F.3d

54, 59 (1st Cir. 1994). This is so because “failure to disclose is sufficient grounds


                                        -20-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                             Document      Page 21 of 43


to revoke an employment order and deny compensation.” In re Crivello, 134 F.3d

831, 836 (7th Cir. 1998) (citations omitted). Section 328(c) specifically authorizes

the court to deny compensation for services and reimbursement of expenses of a

professional “if, at any time . . . , such professional person is not a disinterested

person, or represents or holds an interest adverse to the interest of the estate with

respect to the matter on which such professional person is employed.” 11 U.S.C.

§328(c).

      “Section 330 of the Bankruptcy Code provides the statutory authority for

awarding compensation for the services and reimbursement for the expenses of

properly employed professionals.” In re Gvazdinskas, 2010 WL 1433308, at *2

(Bankr. C.D. Ill. Apr. 8, 2010) (citing 11 U.S.C. §330). Here, the employment of Ice

Miller as counsel for the Debtor and FMB as custodian for the Debtor was

approved on August 29, 2013. Generally, a court may award professionals

reasonable compensation for services rendered and reimbursement of actual and

necessary expenses. 11 U.S.C. §330(a)(1)(A)-(B).

      Before the fees or costs of a properly employed professional can be paid, a

fee application must be “filed with the court which details the work done and

expenses advanced for which compensation is sought.” In re Vancil Contracting,

Inc., 2008 WL 207533, at *2 (Bankr. C.D. Ill. Jan. 25, 2008); see Fed. R. Bankr.

P. 2016(a). Prior to providing any service, professionals “should first scrupulously

weigh and assess the necessity and appropriateness of each task for which [they]

will be seeking compensation.” Vancil Contracting, 2008 WL 207533, at *2 (citing

In re Wildman, 72 B.R. 700, 707 (Bankr. N.D. Ill. 1987)).

      The court has an independent duty to examine the reasonableness of fees


                                       -21-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                             Document      Page 22 of 43


requested. Id. at *2 (citations omitted). The ultimate burden of proving entitlement

to the requested fees is on the applicant, and fee applications “must provide

sufficient information for a court to understand what services were actually

provided and to determine whether the fees requested are reasonable and the

services rendered were necessary and beneficial.” Gvazdinskas, 2010 WL

1433308, at *2; see also Vancil Contracting, 2008 WL 207533, at *2-3. “A court

reviewing a fee application is not required to search through volumes of pleadings

in the bankruptcy case and related adversary proceedings in an attempt to find

justification for the legal services rendered and the fees requested.” Gvazdinskas,

2010 WL 1433308, at *2 (citing In re Taylor, 66 B.R. 390, 393 (Bankr. W.D. Pa.

1986) (A court “will not indulge in extensive labor and guesswork to justify a fee

for an attorney who has not done so himself.”)).



     A. FMB and Ice Miller’s Disclosures Under Bankruptcy Rule 2014

      FMB and Ice Miller maintain that they fully and timely disclosed all

connections in this case. But their filings in the case do not support this position.

When FMB and Ice Miller sought to be employed in July 2013, they disclosed only

that FMB had been appointed custodian of the Debtor in state court shortly before

the bankruptcy filing and that Ice Miller represented FMB in that capacity. Both

acknowledged holding prepetition claims against the estate related to FMB’s role

as custodian and having represented some creditors in other matters but

unequivocally denied having any other “connection with the Debtor, the Debtor’s

estate, their creditors, or any other party-in-interest or their attorneys or

accountants[.]”


                                       -22-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                             Document      Page 23 of 43


      No mention is made of the revocable trust agreement executed on November

22, 2011, between the Debtor’s founding member and principal, Earl Gaudio, and

FMB as trustee. Nor is there any mention of the second revocable trust agreement

executed on July 31, 2012, between Earl and Helen Gaudio and FMB that

apparently covered the same assets as the 2011 trust agreement. Also absent from

the professionals’ July 2013 disclosures was any mention of Paul Offutt, who was

a creditor of the Debtor’s estate as well as of Earl Gaudio, or that Mr. Offutt had

asserted a claim to the trusts’ assets and presented all supporting documentation

of his claim to FMB employee Amy Bartenschlag prior to the bankruptcy and

FMB’s appointment as custodian under state law. The prepetition relationship

between FMB and Earl and Helen Gaudio and Paul Offutt was not disclosed until

July 25, 2018.

      FMB and Ice Miller try to draw a distinction between their roles as

custodian and counsel to the Debtor and their roles as trustee and counsel to the

trustee of two separate trusts covering the same assets to which the Debtor’s

creditors might also have claims. But if there was a distinction to be drawn, it was

for the Court alone to draw. See In re Martin, 817 F.2d 175, 182-83 (1st Cir. 1987).

Whether or not FMB’s prepetition connections to Earl and Helen Gaudio,

individually, and Paul Offutt would ever prove to be problematic is wholly

irrelevant for purposes of satisfying the disclosure requirements of Rule 2014. The

disclosure rules are applied literally, and violations may result in sanctions

regardless of intent or actual harm to the estate. In re King River Resorts, Inc., 342

B.R. 76, 85 (Bankr. E.D. Cal. 2006) (citations omitted). All FMB and Ice Miller had

to do was disclose all possible connections. The rest was up to the Court.


                                        -23-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                            Document      Page 24 of 43


      FMB and Ice Miller point out that much of the state-court litigation and

their involvement in the disputes between Helen Gaudio and Paul Offutt had not

yet occurred when their original Rule 2014 disclosures were filed. But FMB and

Ice Miller’s characterization of the facts is specious at best. As the SBA and

Creditors Committee point out, each of those “post-employment” events related

back to FMB’s “pre-employment” role and involvement in the Gaudio Trust

Agreements and Paul Offutt’s claim to the trust assets. In addition, neither FMB

nor Ice Miller made additional substantive disclosures until July 25, 2018, five

years after their original disclosures and two years after their supposed

“involvement” in the state court litigation began.

      The fact that certain events had not unfolded at the time of filing their

original Rule 2014 disclosures does not excuse FMB’s and Ice Miller’s failure to

disclose those matters as they did unfold. The July 2018 filings state that Ice

Miller was first retained to represent FMB with respect to the trust agreements in

2016, and, that beginning in March of that year, the two became “passively”

involved in the state-court litigation involving the Trust Agreements. Passive or

otherwise, their involvement in those proceedings and the Trust Agreements upon

which the litigation was based was not revealed for another two years. The Court

fails to see how FMB and Ice Miller’s disclosures relating to the Trust Agreements

and resulting state-court litigation were timely.

      Equally, if not more, concerning is the incompleteness of the disclosures,

which in turn raises questions about both applicants’ candor as it relates to their

employment in this case. Throughout the bankruptcy, FMB and Ice Miller have

faced challenges to their fee requests based on inaccuracies and material


                                      -24-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                             Document      Page 25 of 43


misstatements in their applications. Now, more than five years after the fact, FMB

and Ice Miller face similar challenges regarding the inaccuracies of their Rule 2014

disclosures. And now, as then, FMB and Ice Miller contend that these were all

innocent mistakes that were promptly corrected and had no impact on any

matters before this Court.

      FMB and Ice Miller try to characterize their July 2018 supplemental

disclosures as a sign of their good faith and candidness in executing their

statutory duties. Yet, in addition to being tardy, their disclosures continue to lack

relevant information. For instance, FMB and Ice Miller conveniently avoid any

explanation of what prompted the filings beyond the broad statement that they

were “based on information provided . . . by other current or former employees of

FMB, attorneys at Ice Miller . . . , and through court records.” The failure to

adequately explain and justify the delay, beyond bald assertions of ignorance or

inadvertence, in making required disclosures is itself grounds for revisiting FMB’s

and Ice Miller’s employment as professionals and denying fees. See Crivello, 134

F.3d at 839 (stating that, if there is any evidence to support an inference of intent,

then “the court should not fall prey to the professional’s story of confusion,

miscommunication, or negligence”). And, as the SBA and Creditors Committee

point out in their Joint Objection, the timing of and circumstances surrounding

the disclosures paint a much more troubling picture.

      The July 2018 disclosures were filed less than a week after a status hearing

on a potential compromise that would have resolved the Objection to Claim 47-1

of Earl Gaudio and facilitated confirmation of the Debtor’s then-pending Chapter

11 plan but for the fact that there was no longer an acting administrator of Earl


                                        -25-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 26 of 43


Gaudio’s probate estate with authority to take action. FMB and Ice Miller act as

if this revelation at the status conference was as surprising to them as it was to

the Court and other interested parties. But the simple truth is that FMB and Ice

Miller were well aware of what was happening in state court because they were

actively involved in all matters pending there.

      When the Debtor filed the Objection to Claim 47-1 on June 8, 2018, Ice

Miller and FMB, to the exclusion of the Court and others, were privy to the fact

that, just four days earlier, the court-appointed administrator of Earl Gaudio’s

estate was allowed to withdraw from his appointment, and the Probate Action and

other state court proceedings were stayed pending an appeal by Helen Gaudio.

Despite being armed with this knowledge, FMB and Ice Miller chose not to bring

it up at the July 11, 2018, hearing when Mr. Richardson unwittingly proposed a

settlement that would have resolved the claim objection and the SBA’s opposition

to plan confirmation.

      But before settlement here could be finalized, Mr. Richardson discovered

that there was no longer an acting representative of the probate estate.

Nevertheless, Helen Gaudio filed a motion in the Probate Action seeking authority

to effectuate what was thought to be an agreed resolution among all interested

parties in the bankruptcy case, but that motion was denied by the state court.

When Mr. Richardson informed this Court of the situation during a subsequent

status conference, essentially admitting that he no longer had a client or any

ability to represent the interests of Earl Gaudio’s estate, FMB and Ice Miller again

remained conspicuously silent.

      According to the SBA and Creditors Committee, they began investigating


                                       -26-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                            Document      Page 27 of 43


what had occurred in the Probate Action and learned the extent of FMB and Ice

Miller’s involvement in that and several other state-court matters. This prompted

them to raise their concerns with FMB and Ice Miller and, according to the SBA

and Creditors Committee, resulted in the filing of the supplemental Rule 2014

disclosures a few days later. FMB and Ice Miller’s involvement included efforts to

remove Helen Gaudio as guardian and administrator of Earl’s estate and

opposition to Helen Gaudio’s motion to approve bankruptcy settlement filed in the

Probate Action while all other interested parties were trying to come to a

compromise in the bankruptcy case.

      Although FMB and Ice Miller are careful to point out that the order

removing Helen Gaudio as administrator was entered on Paul Offutt’s motion

rather than FMB’s motion, they do not dispute the allegation that they too sought

to limit her authority in that role. The SBA and Creditors Committee make

reference to FMB’s Motion to Appoint Special Administrator filed in the Probate

Action on July 13, 2017, a copy of which was attached to the Joint Objection. In

that motion, FMB details the history of Helen Gaudio’s role as guardian and then-

administrator dating back to 2013 and her personal interest in the 2012 trust

agreement between her husband, herself, and FMB. With regard to the latter, the

motion sets forth detailed allegations of Helen’s repeated demands for payment

from the account subject to the 2012 trust agreement following Earl’s adjudication

as a disabled person and subsequent passing, which FMB contended was in

actual conflict with her responsibilities as administrator. Also mentioned, was the

appointment of a guardian ad litem in an earlier state court proceeding based on

similar allegations—also at the request of FMB. None of this was ever formally


                                      -27-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                             Document      Page 28 of 43


disclosed. Nor was it even acknowledged in response to the Joint Objection.

      Naturally, FMB and Ice Miller dispute the narrative proposed by the SBA

and Creditors Committee, but the Court does not need to adopt one precise

version of events over another to conclude that FMB and Ice Miller failed to satisfy

their obligation to fully and transparently disclose their connections to the

Debtor’s principals and certain creditors, as well as other matters that could have

and ultimately did impact the efficient administration of the Chapter 11 case.

      At best, FMB and Ice Miller either failed to adequately investigate or

comprehend what connections they had or they were actually aware of the facts

but unilaterally determined that they did not rise to the level of being a

“connection” that must be disclosed. At worst, FMB and Ice Miller actively

withheld relevant information from the Court and interested parties. For purposes

of this Opinion, however, the Court need not determine why FMB and Ice Miller

failed to satisfy their duty to disclose. Its suffices to say that FMB and Ice Miller’s

disclosures made pursuant to §327(a) and Bankruptcy Rule 2014(a) were not

spontaneous, timely, or complete, which in itself is sufficient basis for the Court

to reconsider their employment or deny them fees. Crivello, 134 F.3d at 836.

      Likewise, FMB and Ice Miller’s efforts to parse terms to explain what the

Court can only describe as its “connections” are not helpful. Rather, their efforts

only highlight the issues that can arise when professionals “whose judgment may

be clouded by the benefits of the potential employment” try to usurp the sound

discretion reserved for the court. Granite Sheet Metal Works, 159 B.R. at 845

(internal quotation marks omitted). Specifically, FMB and Ice Miller argue that

they do not have and never have had interests adverse to the estate and that any


                                        -28-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                            Document      Page 29 of 43


“intersection” between themselves as representatives of the Chapter 11 Debtor and

the Probate Action and other state-court litigation never rose to the level of a

“connection.” But FMB and Ice Miller also concede that “connections” that must

be disclosed pursuant to Rule 2014(a) are “considerably broader” than the

disclosures required for §327(a). Gluth Bros. Construction, 459 B.R. at 364.

      Again, it matters not whether FMB or Ice Miller viewed their “connections”

as rising to a level that demanded disclosure. Neither the Code nor the Rules

require such an analysis. All FMB and Ice Miller had to do was disclose any and

all facts that could possibly be or become relevant, no matter how unlikely.

Instead, FMB and Ice Miller continuously engaged in a practice of unilaterally

evaluating which facts they believed warranted disclosure and which ones did not.

As a result, FMB and Ice Miller now face questions about their candor before this

Court and, potentially, revocation of their employment.

       To be clear, there is no question that each of the matters raised and

discussed herein at least rose to the level of a “connection.” And, save for their

brief reference to FMB’s appointment as custodian in state court and vague

suggestion that they held unsecured claims against the Debtor’s estate, none of

those connections were disclosed at the time of their employment. Other matters,

which did not occur until later but clearly stemmed from previously undisclosed

matters, were disclosed in varying degrees, but even those disclosures were

inexcusably late and incomplete. Further, some of those connections may have

created an actual conflict—the Court cannot say with any confidence that an

actual conflict of interest did not and does not exist.

      At the heart of any inquiry into whether there is a conflict of interest is “an


                                       -29-
 Case 13-90942     Doc 930     Filed 03/29/19 Entered 03/29/19 13:02:09       Desc Main
                               Document      Page 30 of 43


objective screening for even the ‘appearance of impropriety.’” Rome, 19 F.3d at 58

(citations omitted). At a minimum, not disclosing FMB’s involvement and potential

liability relating to the 2011 and 2012 Trust Agreements, its refusal to recognize

Paul Offutt’s asserted right to the trust assets, and its efforts to prevent Helen

Gaudio from exercising control over the trust assets is suspicious and gives the

appearance of impropriety.8 The appearance of impropriety is compounded by the

fact that one of FMB’s employees, Amy Bartenschlag, who provided professional

services to the Debtor throughout its bankruptcy, was also the point person for

FMB’s involvement in the creation of the Gaudio Trust Agreements and the

handling of Paul Offutt’s asserted claim to the trust assets. As a fact witness to

the events upon which Paul Offutt’s state law claims were based and whose

actions in relation thereto potentially exposed FMB to liability in the state-court

litigation, Ms. Bartenschlag, and FMB as a whole, appear to have an actual

conflict of interest.

      Likewise, the Court cannot conclude that FMB and Ice Miller are

“disinterested persons” as defined in §101(14) of the Code. Time and again, FMB

and Ice Miller have found themselves in the position of having to explain and

correct careless errors and misstatements in their applications for compensation.



      8
         To be sure, the mere appearance of impropriety would not necessarily disqualify
a person from being employed as a professional in bankruptcy. See In re Wheatfield
Business Park LLC, 286 B.R. 412, 421 (Bankr. C.D. Cal. 2002). But whether an
appearance of impropriety is dispositive is a wholly different question than whether it is
relevant to determining whether a person is qualified to be employed as a professional in
a particular case. Often times, the appearance of impropriety serves as the catalyst for
closer inspection into matters so that a court can come to its own conclusions about an
applicant’s qualifications. As such, whether an applicant has connections or interests that
create an appearance of impropriety is clearly germane to determining whether a
connection rises to a level that warrants disqualification.

                                          -30-
 Case 13-90942     Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09       Desc Main
                              Document      Page 31 of 43


And, most recently, they find themselves trying to explain and justify their

nondisclosure of several connections to various parties in interest outside the

bankruptcy case. Despite FMB and Ice Miller’s increasingly familiar efforts to

assure the Court that there is “nothing to see here” and that they have faithfully

adhered to their statutory duties as employed professionals, at some point,

enough has to be enough and the general lack of trustworthiness surrounding

their defense of their own employment and compensation has to matter.

      For instance, according to the Debtor-In-Possession Monthly Operating

Reports (“DIP Reports”), which are discussed in greater detail below, the Debtor,

through FMB, borrowed $375,000 from the Earl and Helen Gaudio trust account

at issue here in early August 2013, shortly after the bankruptcy filing.9 Yet FMB

would have the Court believe that, in its role as custodian in the bankruptcy case,

FMB had no idea that it had a connection to the Gaudio Trust Agreements of

which it was trustee. Likewise, FMB and Ice Miller, as representatives of the

Debtor, try to distance themselves from their own actions related to the Trust

Agreements in state court by ascribing a lack of institutional knowledge to the

matters being handled by different personnel from different offices. Even if this

were a viable defense, it ignores the fact that at least some of the same employees

providing services to the Debtor in this bankruptcy case were also involved in

FMB’s handling of the Gaudio trusts—namely, Amy Bartenschlag.

      How can the Court say with any sort of confidence that FMB and Ice Miller

are disinterested when it cannot even trust that they are being honest and



      9
         The Court makes no finding as to the propriety of the debt or how it was incurred
and, for purposes of this Opinion, will assume that the transaction was not inappropriate.

                                          -31-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                            Document      Page 32 of 43


forthcoming? The short answer is that it cannot. What it can say is that, if full

disclosure had been made by Ice Miller and FMB in 2016, the Court, with input

from all parties, could have considered the issues and decided then whether Ice

Miller and FMB could continue in their respective roles. But that did not happen

because the disclosures were not made, and Ice Miller and FMB are now placed

in the position of having to defend not only their fee requests but also the

propriety of their employment over the last several years. Rather than revoking

their employment and ordering them to disgorge all fees, the Court will simply

deny any and all fees not previously approved, authorized to be paid, and, in fact,

paid. Both requests for additional fees not previously approved will be denied.

Further, any amounts paid without authorization from this Court must be

disgorged.



             B. FMB and Ice Miller’s Request for Additional Fees

      There are other reasons to deny FMB and Ice Miller’s requests for additional

fees not previously approved and paid. As previously discussed, FMB and Ice

Miller have repeatedly faced issues with the accuracy and reliability of their

applications for compensation. Despite the Court’s admonishments related to the

serious errors contained in their first interim fee applications that future

discrepancies might simply be resolved against them, FMB and Ice Miller

continued to put their compensation at risk by failing to take corrective action in

later applications. Although both parties have experienced significant reductions

to their requested fees along the way, they have, to some extent, been given the

benefit of doubt and compensated accordingly.


                                      -32-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 33 of 43


      Now, in their Fourth and Final Fee Applications, FMB and Ice Miller seek

final approval of all previously awarded fees, as well as a request for newly

incurred fees. Unfortunately but not all that surprisingly, their applications again

raise serious concerns. One of the more significant problems is a previously

undisclosed payment of $120,629.61 made by FMB from the Debtor’s funds to Ice

Miller in December 2015. Ice Miller contends that the payment was first

discovered in the preparation of the Fourth and Final Fee Application and that,

although not disclosed in prior fee applications, the payment was, in fact,

disclosed in the DIP Report for the December 2015 filing period. Whatever the

case, Ice Miller suggests that the amount could simply be credited against what

additional fees are awarded, characterizing it as an increased return and benefit

to unsecured creditors.

      Ice Miller’s cavalier attitude toward this issue and its significance is

emblematic of its and FMB’s approach to this case in general. For each instance

in which they have been confronted with questions about the timeliness and

completeness of their disclosures and the accuracy of their statements to the

Court and interested parties, FMB and Ice Miller have brushed off all concerns

and tried to characterize each problem as an innocent mistake that had no impact

on the bankruptcy estate or case. In their Joint Objection, the SBA and Creditors

Committee question the accuracy of those assertions and what, if anything, FMB

and Ice Miller’s approach says about what may or may not remain to be

unearthed. As to the undisclosed overpayment to Ice Miller, the SBA and Creditors

Committee take the position that it “prolonged and unnecessarily complicated”

negotiation of a confirmable plan in a case with increasingly limited funds to pay


                                       -33-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 34 of 43


unsecured creditors.

      Going further, the Joint Objection asks whether the undisclosed

connections between FMB, Ice Miller, and Paul Offutt—and his prepetition

demand for payment on a debt secured by trust assets under FMB’s

control—delayed resolution of the subsequent adversary proceeding against Mr.

Offutt and “increase[d] the acrimony and fees” therein and, more broadly, whether

the assertion of claims in state court against or involving FMB by interested

parties to the bankruptcy negatively impacted FMB and Ice Miller’s objectivity or

colored their handling of matters in the Chapter 11 case. FMB and Ice Miller, of

course, take issue with the insinuation that they acted improperly or that

anything that happened outside of the confines of this bankruptcy had any impact

on the case. But the fact of the matter is that, even with the benefit of hindsight,

the Court cannot say that FMB and Ice Miller’s connections and nondisclosure

thereof were benign. To the contrary, the Court clearly recalls that several of the

adversary proceedings—most notably the proceeding against Paul Offutt—were

unusually and, as far as the Court could tell, unnecessarily contentious. At this

point, it would be hard to determine whether the extra time and money spent on

contentious litigation here was a direct result of related contentious litigation

going on in state court at the same time. But as the SBA and Creditors Committee

point out, that inability to know is exactly the problem. Moreover, it begs the

question: what else do we still not know?

      The SBA and Creditors Committee make several other pointed objections to

FMB and Ice Miller’s Fourth and Final Fee Applications based on issues that,

sadly, have become increasingly common for FMB and Ice Miller. Each of their


                                       -34-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                            Document      Page 35 of 43


objections is well taken.

      In seeking final approval of their previously allowed fees for the first interim

period, FMB reported that it made an error in calculating the fees and expenses

actually incurred during that period. Apparently, the amount requested and

approved was $5390.97 more than what was actually earned. While relatively

minor in comparison to the $120,000 overpayment to Ice Miller, the result of

FMB’s sloppy bookkeeping was an overpayment to itself and to the detriment of

the Debtor’s estate. Along the same lines, the SBA and Creditors Committee object

to FMB’s request for $2337.50 for accounting and auditing services based on

FMB’s failure to properly track and account for such overpayments. The Court

agrees. Compensation for each of these matters is entirely inappropriate.

      Included in Ice Miller’s application is a request for $21,306 in fees incurred

preparing the third interim fee applications of itself and FMB, and another

$6455.50 incurred in preparing final fee applications for other professionals. The

SBA and Creditors Committee argue that the request for fees related to the

preparation of FMB and Ice Miller’s own fee applications is duplicative of the

request made and denied in its third interim application and should likewise be

denied. Here again, the Court agrees with the SBA and Creditors Committee.

      Ice Miller also seeks just under $35,000 in fees it claims to have incurred

drafting the agreed confirmation order. The SBA and Creditors Committee criticize

Ice Miller for complicating matters by drafting an unnecessarily long order that

required lengthy review and negotiation to avoid unintended consequences. The

Court agrees. And, although the Court did not participate in the negotiation of the

agreed confirmation order, it is apparent that FMB and Ice Miller’s deficient


                                       -35-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 36 of 43


disclosures played a part in extending those negotiations. A major sticking point

in the negotiations was the funds that would be set aside to pay unsecured

creditors of the insolvent estate. Given that the $300,000 amount ultimately

agreed upon was twice that of the $150,000 originally proposed by Ice Miller and

FMB, it is easy to conclude that knowledge of an additional $120,000 available at

the time would have affected each party’s position in the negotiations. Under the

circumstances, the Court finds that the $35,000 in fees charged to draft the order

is wholly unreasonable.

      The SBA and Creditors Committee also object to FMB and Ice Miller’s

combined request for $1575 in fees incurred to recover $1415.51 in liquidating

the Debtor’s TD Ameritrade account. Reminiscent of requests for fees incurred in

prior periods to obtain an outcome that was obviously going to result in a net loss

to the estate, this request is also clearly inappropriate. Finally, the SBA and

Creditors Committee object to Ice Miller’s request for nearly $4000 for the

preparation of the certificate of service for the plan and solicitation package. The

SBA and Creditors Committee are absolutely correct that, absent extenuating

circumstances, there is no excuse for one or more attorneys to devote 10 hours

and several thousands of dollars to create a service list five years into the case.

      Although not specifically raised by any party, some additional points

warrant further attention in light of recent developments. In an attempt to

downplay the import of the $120,000 overpayment to Ice Miller, FMB and Ice

Miller point out that, while not disclosed in prior applications for compensation,

the payment was listed in the monthly DIP Reports. Naturally, this prompted the

Court to review the DIP Reports filed in the case, and, as might be expected, the


                                       -36-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 37 of 43


review raised more questions than it answered. In addition to the $120,000

overpayment to Ice Miller, several of the DIP Reports include reference to a

$15,000 retainer paid to FMB—in addition to the $15,000 paid to Ice Miller that

was disclosed at the time of its employment. But no such payment to FMB was

ever formally requested, approved, or even disclosed. To the contrary, FMB has

repeatedly stated that it did not receive any prepetition payments, in the form of

a retainer or otherwise, relating to its employment as custodian to the Debtor.

Given the history here, what is the Court to believe is the truth? If FMB did pay

itself a retainer, which was not disclosed in its employment application and

therefore never approved by the Court, the full amount of that retainer must be

disgorged immediately.

      The DIP Reports also identify countless charges against the bankruptcy

estate’s assets for expense reimbursement, travel, wire transfers, and other

matters, that, as far as the Court can tell, should have been but never were

presented for approval. There is no question that all fees and expense

reimbursements were subject to Court approval. That was made clear in the

orders allowing their employment, but it is also fundamental bankruptcy law.

      Similarly, FMB’s admission that its first interim fees were based on

erroneous billing invoices prompted the Court to take a closer look at those billing

invoices. One small but notable charge was for the review of a “subpoena served

on A. Bartenschlag relating to P. Offutt” and the “BK: Offutt Litigation.”

Importantly, the entry is dated August 27, 2014—almost four months before the

Debtor filed its adversary proceeding against Paul Offutt relating to the Debtor’s

bankruptcy. When reviewing the first fee request, the Court had no idea that FMB


                                       -37-
 Case 13-90942      Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                               Document      Page 38 of 43


and Ice Miller were involved in various state-law disputes with Paul Offutt and

others, and the charge for reviewing the subpoena was allowed without question.

But telling is the fact that the state-court records indicate that Paul Offutt sought

to depose Ms. Bartenschlag in his state-court lawsuit against Earl Gaudio on the

note and guaranty by filing a notice of subpoena on August 26, 2014.10 Thus, it

appears that the review on August 27th was related to a state-court litigation

subpoena issued August 26th and, accordingly, the work should not have been

charged to the bankruptcy case. But determining whether this and other charges

made in the bankruptcy case were actually incurred in the bankruptcy would

require reopening prior orders and revisiting FMB’s earlier fee applications. The

Court does not have the full state-court record before it, which would allow the

type of review necessary to find out whether fees for state-court work were

routinely and improperly charged to the bankruptcy case. But this one example,

however small it may seem, provides clear justification for the concerns expressed

by the SBA and Creditors Committee about the lack of transparency by Ice Miller

and FMB regarding their undisclosed state-court activities. And it strongly

supports this Court’s decision to deny all further fees to both Ice Miller and FMB.



               C. Summary of Applications and Calculation of Fees

      In their Fourth and Final Fee Applications, Ice Miller and FMB seek final

approval of the fees previously allowed and paid on an interim basis for the first,

second, and third interim fee periods, as well as payment and final approval of

amounts allowed but held back under the first interim fee awards. In addition, the


      10
           The notice was filed in Vermilion County Circuit Court case 2013-L-70.

                                          -38-
 Case 13-90942     Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09      Desc Main
                              Document      Page 39 of 43


applicants seek allowance, payment, and final approval of fees incurred during the

fourth interim period. For the reasons set forth in this Opinion, both parties’

requests for additional fees and costs incurred during the fourth interim period

will be denied. Likewise, both parties’ requests for payment and final approval of

fees and costs previously awarded on an interim basis but not authorized to be

paid will be denied, except that Ice Miller’s unpaid but allowed fees and costs from

the first interim period may be paid from its $15,000 retainer and will be approved

only to that extent. Both entities’ requests for final approval of fees and costs

awarded on an interim basis and paid pursuant to court order, reluctantly, will

be allowed. Each entities’ fees are broken down below.11



                                      i. Ice Miller

      Ice Miller was allowed $316,831 in fees and $3277.90 in costs on an interim

basis for the first interim fee period. Payment was authorized for 90% of the

allowed fees and 100% of the allowed costs. Ice Miller received payments totaling

$288,425.80, leaving a balance of $31,683.10 to be paid. The $288,425.80

previously allowed and paid will be approved on a final basis. As to the remaining

$31,683.10, Ice Miller may apply the balance of its $15,000 retainer to pay those

fees, and, to the extent covered by the funds held on retainer, they will be finally

approved. No further payment is or will be allowed, however, and final approval

for any amounts outstanding thereafter will be denied.



      11
          In denying further payment from the Debtor’s estate, the Court notes that this
Opinion and the Order entered thereon have no impact on the no-look, flat fee
arrangement for FMB and Ice Miller’s “Post-Confirmation Fees” as defined and provided
for in the confirmation order entered September 5, 2018 (#833).

                                         -39-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09     Desc Main
                            Document      Page 40 of 43


      For the second and third interim periods, Ice Miller was allowed

$670,227.34 in fees and $21,541.94 in costs for a total of $691,769.28. Those

amounts have been paid in full and will be finally approved. Ice Miller previously

asserted that it had been paid only $130,747.36 during that period, leaving an

outstanding balance of $561,021.92, which was paid pursuant to the Order

Confirming the Chapter 11 Plan. But it is now clear that Ice Miller received an

additional payment of $120,629.61 during the second and third fee periods. That

payment was never disclosed and never authorized and therefore must be

disgorged immediately.

      Ice Miller’s request for fees incurred during the fourth interim period will be

denied.



                                      ii. FMB

      FMB was allowed $442,677.75 in fees and $487.50 in costs on an interim

basis for the first interim fee period. It was paid $398,897.48, leaving a balance

of $44,267.77 to be paid. In actuality, FMB overcharged the estate, resulting in

the allowance of fees and costs that were never incurred. After making the

appropriate adjustments, only $38,876.80 remains outstanding. The $398,897.48

allowed and paid during the first interim period will be approved on a final basis.

Final approval of all other amounts will be denied.

      For the second and third interim periods, FMB was allowed $289,832.71 in

fees and $1704.32 in costs, for a total of $291,537.03. According to FMB, it

received payments totaling $288,549.89, leaving a balance of $2987.14 to be paid.

The $288,549.89 allowed and paid for the second and third interim periods will


                                       -40-
 Case 13-90942    Doc 930    Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                             Document      Page 41 of 43


be approved on a final basis. Final approval of all other amounts, including the

outstanding balance of $2987.14, will be denied.

      FMB’s request for additional fees incurred during the fourth interim fee

period will also be denied. To the extent that FMB is holding funds on retainer,

despite their sworn statements to the contrary, those funds must be disgorged

immediately.



                                  IV. Conclusion

      Properly employed professionals are entitled to “reasonable compensation

for actual, necessary services rendered” and “reimbursement for actual, necessary

expenses.” 11 U.S.C. §330(a)(1)(A)-(B). The fundamental prerequisite to being

compensated, however, is that the professional be properly employed. At this late

stage, serious questions exist as to whether FMB and Ice Miller were properly

employed in the case in the first place and whether they should have continued

to be employed throughout the case. Thus, a legitimate concern exists as to

whether either is entitled to any compensation at all.

      Both entities failed to disclose relevant information regarding their own

connections to interested parties in this bankruptcy. In doing so, each risked not

only the denial of further payment from the estate but also the revocation of their

employment and disgorgement of amounts previously awarded. The Court has

tried to impress upon Ice Miller and FMB the importance of the procedures

governing employment and compensation of professionals throughout its tenure

in this case. Unfortunately, the Court’s words appear to have fallen on deaf ears,

and FMB and Ice Miller will lose another significant portion of their requested fees.


                                       -41-
 Case 13-90942    Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09    Desc Main
                            Document      Page 42 of 43


      In making this decision, the Court is mindful that Ice Miller is a nationally

recognized firm and that the attorneys who have appeared in the case all have

strong credentials. But Ice Miller’s excellent reputation and the strong credentials

of its attorneys aggravate the fact that the work here, after the sale of the

Anheuser-Busch distributorship, was done half-heartedly and with little concern

for maximizing results and minimizing fees. The Court finds it incredible that Ice

Miller does not have a time and billing program that would allow the proper

tracking of work done, fees to be charged, and payments made. But through four

successive fee applications, errors have permeated the requests and a $120,000

payment made in 2015 was not properly accounted for until 2018. And the Court

finds it stunning that no Ice Miller attorney appearing before this Court ever

thought that disclosure of multiple state-court actions wherein they represented

the custodian here, FMB, was merited, even though the state-court matters

involved many of the same players and issues pending before this Court. To be

clear, such disclosure was required, and Ice Miller must pay the price for its

nondisclosure.

      FMB is also to blame for many of the problems here. The Court has not seen

FMB actively involved in prior cases and, accordingly, has little knowledge of its

reputation or the qualifications of its employees. But its performance here was

poor, and its recent disclosure of amounts overcharged and overpaid from years

ago represents more than a bookkeeping error. It was a breach of fiduciary duty.

FMB should seriously consider whether it has the expertise to handle complex

matters of this type before accepting similar employment. And to be clear, its

failure to disclose key information regarding its connections to and interactions


                                       -42-
 Case 13-90942   Doc 930   Filed 03/29/19 Entered 03/29/19 13:02:09   Desc Main
                           Document      Page 43 of 43


with related persons and entities was its own mistake and one for which it is

responsible and must be charged.

     This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

     See written Order.

                                     ###




                                     -43-
